Wheeleb, J.
Whether the contract was made with the plaintiff, or with him and McKinnon jointly, and also the amount which the plaintiff was entitled to recover in case it was made with him singly, were questions of fact, which it was for the jury to decide. The evidence conflicting, it was a proper case for them to judge of the credibility of witnesses and the weight of evidence. It is one of that class of cases in which this Court has uniformly declined to reverse the judgment because a new trial was refused. The judgment is affirmed.
Judgment affirmed.